United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-8009
                          ___________________________

  James Pudlowski; Louis C. Cross, III; Gail Henry; Steven Henry, on behalf of
                 themselves and all others similarly situated

                             lllllllllllllllllllllRespondents

                                            v.

     The St. Louis Rams, LLC; The St. Louis Rams Partnership; ITB Football
                               Company, LLC

                              lllllllllllllllllllllPetitioners
                                      ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                               Submitted: June 1, 2016
                                 Filed: July 19, 2016
                                     [Published]
                                   ____________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                       ____________

PER CURIAM.

      The St. Louis Rams, LLC and other associated entities (collectively "Rams")
appeal the district court's decision to remand this case to the Missouri state court. We
vacate the district court's order and remand to the district court for further
proceedings.

       The class of plaintiffs sued the Rams in the Twenty-Second Circuit Court in
the city of St. Louis for violating the Missouri Merchandising Practices Act. The
alleged violations arise out of the Rams' relocation of their professional football team
to Los Angeles, California. The Rams filed a notice of removal, seeking a federal
forum based on the jurisdiction that federal courts have pursuant to the Class Action
Fairness Act (CAFA). See 28 U.S.C. § 1332(d). Once before the federal district court,
the plaintiffs moved the court to remand the case to the state court based
predominantly on a lack of minimal diversity necessary to support CAFA jurisdiction.
See 28 U.S.C. § 1332(d)(2). The Rams submitted two postremoval affidavits to
demonstrate diversity. In ruling on the motion to remand, the district court expressly
declined to consider the affidavits because they were not included as part of the Rams'
notice of removal.

       On appeal, the Rams argue that the district court erred when it refused to
consider the affidavits simply because they were not included as part of the notice of
removal. The plaintiffs concede that the district court should have considered the
affidavits but nonetheless argue that another appropriate and sufficient reason
justified remand.

      The Rams properly removed the case to federal court by filing a notice of
removal "containing a short and plain statement of the grounds for removal." See 28
U.S.C. § 1446(a). Addressing the amount-in-controversy requirement, the Supreme
Court recently clarified that "a defendant's notice of removal need include only a
plausible allegation" that the jurisdictional requirements are met. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). A defendant is not
required to submit evidence establishing federal-court jurisdiction with its notice of



                                          -2-
removal unless the plaintiff or the court questions the defendant's claim of
jurisdiction. Id.

      The district court interpreted the rule that a federal court's jurisdiction is
measured "at the time of removal," Schubert v. Auto Owners Ins. Co., 649 F.3d 817,
822 (8th Cir. 2011) (citations omitted), to preclude it from considering evidence
submitted to the court postremoval. The district court's refusal to consider
postremoval evidence effectively denied the Rams the opportunity for jurisdictional
discovery to establish their claim of federal jurisdiction. We review such a denial for
an abuse of discretion. Steinbuch v. Cutler, 518 F.3d 580, 588 (8th Cir. 2008).

       While it is true that jurisdiction is measured at the time of removal, that only
means that facts arising subsequent to removal have no bearing on a court's
jurisdictional determination. See Hargis v. Access Capital Funding, LLC, 674 F.3d
783, 789 (8th Cir. 2012). Discovery is not limited to the merits of a case; "where
issues arise as to jurisdiction or venue, discovery is available to ascertain the facts
bearing on such issues." Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 n.13
(1978) (citation omitted). This makes good sense given that jurisdiction is (1)
important, (2) often fact-intensive, and (3) only required to be alleged plausibly in a
notice of removal. A court has an independent obligation to ensure that the case is
properly before it. Discovery is often necessary because jurisdictional requirements
rest on facts that can be disputed, for instance, the domicile of the parties. Here, the
district court abused its discretion by refusing to consider the affidavits simply on the
ground that the Rams submitted the affidavits postremoval. The Rams notice of
removal did not need to be accompanied by a submission of evidence. The district
court's refusal to consider postremoval evidence prejudiced the Rams by limiting their
ability to prove their statutory right to a federal forum.




                                          -3-
       We vacate the district court's order remanding the case to the Missouri state
court and remand this case to the district court for further proceedings consistent with
our ruling.
                       ______________________________




                                          -4-